UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                       No. 19-1886


MARGIE TOLLESON,

                     Plaintiff - Appellant,

              v.

COMMISSIONER OF SOCIAL SECURITY ADMINISTRATION,

                     Defendant - Appellee.


Appeal from the United States District Court for the District of South Carolina, at Beaufort.
Terry L. Wooten, Senior District Judge. (9:18-cv-00333-TLW)


Submitted: March 30, 2021                                         Decided: August 13, 2021


Before GREGORY, Chief Judge, MOTZ, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dana W. Duncan, DUNCAN DISABILITY LAW, S.C., Nekoosa, Wisconsin, for
Appellant. Sherri A. Lydon, United States Attorney, Beth Drake, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South Carolina;
Brian C. O’Donnell, Acting Regional Chief Counsel, Stephen Giacchino, Supervisory
Attorney, Joanne K. Kernicky, Assistant Regional Counsel, Office of the General Counsel,
SOCIAL SECURITY ADMINISTRATION, Philadelphia, Pennsylvania, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Margie Tolleson appeals the district court’s order accepting the magistrate judge’s

recommendation and upholding the Administrative Law Judge’s (ALJ) denial of

Tolleson’s application for disability insurance benefits. “In social security proceedings, a

court of appeals applies the same standard of review as does the district court. That is, a

reviewing court must uphold the determination when an ALJ has applied correct legal

standards and the ALJ’s factual findings are supported by substantial evidence.” Brown v.

Comm’r Soc. Sec. Admin., 873 F.3d 251, 267 (4th Cir. 2017) (citation and internal

quotation marks omitted). “Substantial evidence is that which a reasonable mind might

accept as adequate to support a conclusion. It consists of more than a mere scintilla of

evidence but may be less than a preponderance.” Pearson v. Colvin, 810 F.3d 204, 207

(4th Cir. 2015) (citation and internal quotation marks omitted).        “In reviewing for

substantial evidence, we do not undertake to reweigh conflicting evidence, make credibility

determinations, or substitute our judgment for that of the ALJ. Where conflicting evidence

allows reasonable minds to differ as to whether a claimant is disabled, the responsibility

for that decision falls on the ALJ.” Hancock v. Astrue, 667 F.3d 470, 472 (4th Cir. 2012)

(brackets, citation, and internal quotation marks omitted).

       We have reviewed the record and perceive no reversible error. The ALJ applied the

correct legal standards in evaluating Tolleson’s claim for benefits, and the ALJ’s factual

findings are supported by substantial evidence. Accordingly, we affirm the district court’s

judgment upholding the denial of benefits. See Tolleson v. Comm’r of Soc. Sec. Admin.,

No. 9:18-cv-00333-TLW (D.S.C. June 20, 2019). We dispense with oral argument because

                                             2
the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            3